IN THE US DISTRICT COURT FOR EASTERN VIRGINIA

EMMANUEL OGEBE )
1025 CONNECTICUT AVE NW )
#1000 )
WASHINGTON DC 20036
Plaintiff. \ Civil Action No. | | qf “CV/~ 4He
)
Vv. )

)
DOW JONES & COMPANY, )
1211 AVENUE OF THE AMERICAS, )
NEW YORK, NY 10036 )

)
DREW HINSHAW, )
1211 AVENUE OF THE AMERICAS, )
NEW YORK, NY 10036 )
JOE PARKINSON, )
1211 AVENUE OF THE AMERICAS, )
NEW YORK, NY 10036 )
And
GBENGA AKINGBULE, )
1211 AVENUE OF THE AMERICAS, )
NEW YORK, NY 10036 )

Defendants.
COMPLAINT

Plaintiff Emmanuel Ogebe in support of his Complaint against Defendants Wall

Street Journal, Dow Jones Company, Drew Hinshaw, Joe Parkinson and Gbenga

Akingbule states the following:

PARTIES

1. Plaintiff Emmanuel Ogebe is an individual, a lifelong humanitarian

and a resident of Springfield in the Commonwealth of Virginia. His professional

office is in the District of Columbia. He is the primary target of Defendants’ false

and defamatory article.
2. Defendant Dow Jones & Company is a privately held Delaware
limited liability company with its headquarters in New York, New York. Upon
information and belief, Dow Jones & Company has a subsidiary, which is The Wall
Street Journal. Dow Jones & Company publishes The Wall Street Journal newspaper
in conjunction with News Corp. Defendants Dow Jones & Company and The Wall
Street Journal are collectively referred to herein as "The Wall Street Journal." The
Wall Street Journal published the false and defamatory article about Mr. Ogebe on
April 13, 2018 on its website and in its print edition of the newspaper.

Defendant Drew Hinshaw is a journalist who is employed as a Senior Reporter for
The Wall Street Journal. Hinshaw is a resident of New York. Hinshaw authored and
published the defamatory article that tarnished Mr. Ogebe’s image.

Defendant Joe Parkinson is the Africa Bureau Chief for The Wall Street Journal, and
participated in the writing of the article.

Defendant Gbenga Akingbule is a writer for the WSJ and participated in writing the
defamatory article. (Hereinafter, the use of the word “Defendants” or “WSJ” refers

to all of the parties listed in 2-5 above without the need to relist them individually.)

JURISDICTION AND VENUE

This Court has specific jurisdiction under 28 US Code § 1332 and 1391(b) on the
basis of diversity of citizenship and amount of controversy which exceeds the
$75,000 threshold. Venue is proper in this court as parties are citizens of different
states. Plaintiff resides in Virginia and defendants in New York and Delaware states.
The Wall Street Journal also regularly solicits business in this Commonwealth and

derives substantial revenue from sale of newspapers and sale of advertising resulting

from their directing their publications, including the article at issue in this action,
into this Commonwealth and at residents of the Commonwealth. The Wail Street
Journal may be purchased at any number of retail locations within Virginia and the
DC metro area, and, upon information and belief, it has hundreds of thousands of
Virginia and DC metro area subscribers of its print edition. and accordingly, it sends

hundreds of thousands of newspapers each day into Virginia.

NATURE OF THE ACTION

8. This defamation action arises out of the publication of the false and
defamatory article in Wall Street Journal entitled, "The American Ordeal of the
Boko Haram Schoolgirls” (hereinafter, "the defamatory article’). Wall Street
Journal's writers Drew Hinshaw, Joe Parkinson and Gbenga Akingbule wrote
the article which drew national and international attention and has been read and

reproduced innumerable times.

9. Defendants’ purpose in publishing the article was to weave a narrative
that depicted the Plaintiff as a callous, exploitative, celebrity groupie who was not
really assisting victims of terror and was falsely advocating for persecuted Christians
and was rather advancing only his “political agenda.”

10. The article carried the blazing headline, “The American Ordeal of the
Boko Haram Girls,” which was itself sensation-seeking and obnoxious in its
description of the schoolgirls as “the Boko Haram girls” in its ordinary meaning,
interpretation and understanding, conveying they belong to or are owned by the
terrorist group Boko Haram. It’s synopsis stated that Plaintiff held fund raisers for

the girls, which funds disappeared while he hobnobbed with the high and mighty.
11.

12.

13.

The article was craftily contrived to portray Plaintiff in the most injurious light.

Background

Plaintiff Ogebe has been involved in human rights work in Africa for a quarter century.
Since 2010 Mr. Ogebe has been working pro bono to assist victims of terror and
persecution and to galvanize global attention to end genocide at the hands of two
notorious terrorist groups. In 2014, Jihadi Terrorist group Boko Haram abducted
hundreds of schoolgirls in Northern Nigeria and during one of his fact-finding missions
with members of Congress, they discovered that some of the escaped girls were
neglected - without healthcare, education, security or support from the Nigerian
government — despite a worldwide #bringbackourgirls campaign.

Plaintiff Ogebe consequently created a project to relocate some of the schoolgirls and
other victims of terror and persecution to the US to enable them continue their education
in safety. Although some of the gifted and talented schoolgirls successfully completed
high school, community college and university in 2017, 2018 and 2019 respectively,
some had dropped out in 2016 to pursue GEDs at the instigation of the Nigerian embassy
which neglected them in the first place. This case revolves around the girls who dropped
out.

Defamatory accusation of threatening the schoolgirls for political agenda

The article leads with a vivid depiction of Kauna Bitrus, referred to as “Kauna” and “Ms.
Bitrus” throughout the article, being transported from Chibok, Nigeria by Boko Haram,
along with 200 other teenage girls. The article claims that Kauna jumped out of a Boko
Haram truck and landed, “months later, in the pine-shaded town of Grundy, Va.”, where

she received a full scholarship to attend a Christian academy. The article goes on to say
that Ms. Bitrus and some of her classmates “found themselves hostage” by “a prominent
Nigerian human rights lawyer, (referring to Plaintiff) to raise money and further political
agendas in Washington”. Hinshaw and The Wall Street Journal report that Mr. Ogebe
told Ms. Bitrus and her classmates that they could be sent back to Nigeria and would be
harmed if they did not do what Mr. Ogebe told them to do. WSJ was deceptive and
defamatory in reporting that the girls simply “landed” in Virginia with scholarships
instead of acknowledging that Plaintiff brought them to America and in saying he took
them “hostage” when he in fact rescued them from a miserable life of poverty, terrorism,
and backwardness - transforming their lives with opportunities far beyond their life
expectation and natural capacity. Mr Ogebe also gave the girls all-expenses-paid summer
vacations to visit their families at home in Nigeria annually which completely negates
WSJ's false report that the girls were threatened with being shipped back. The statement
is false and defendants defamed Plaintiff per se in his professional actions in his seeking
the freedom of the rest of the still abducted schoolgirls by accusing him of a “political
agenda.”
Defamatory portrayal of Plaintiff as a charlatan

14. To perpetuate the Wall Street Journal's negative narrative of Plaintiff
professionally, Hinshaw procured a quote from Jacob Zenn, whom WSJ tried to
portray as a superior expert on Nigeria compared to Plaintiff, although Zenn has
been accused of not being credible and being too cosy with Nigerian security
services by fellow academics. Zenn was quoted as saying, Plaintiff “tries to portray
himself as a go-to guy to talk about the (Boko Haram) insurgency.”

15. | Zenn’s statement about Plaintiff is untrue and unfounded as besides
both testifying in congress on Nigeria, Plaintiff has had no other interaction with

Zenn. From information and belief, Defendant Hinshaw put Zenn up to making this
16.

statement in an effort to give the appearance of attribution of a statement to “a
source.” Plaintiff notes further that Hinshaw had collaborated with Zenn on a story
on Boko Haram in which Zenn provided documents to Hinshaw which he published.
It is in this collaborative context that Hinshaw may have requested a quote from
Zenn as a quid pro quo for publishing Zenn’s documents to boost Zenn’s challenged
Nigeria expertise. Here Zenn brags about being quoted in the WSJ
h uoted-wall-

s://jamestown.org/media-appearance/jamestown-fellow-jacob-zenn-

        

street-journal/

Disparagement_of Plaintiff Ogebe’s human_rights bona fides was

knowingly false as evidenced by congressional record
Plaintiff in actual fact had guided numerous Congressional and other US
Government delegation visits to Nigeria where they met live victims and relevant
contacts for more than 20 years. Plaintiff facilitated the testimony of three victims of
Boko Haram before the US Congress in 2013, 2014 and 2016 — the only victims of
Boko Haram ever to testify in the US Congress. Zenn’s depiction of Plaintiff as a
self-styled or wannabe go-to person is false and defamatory per se in and of itself as
it seeks to portray the Plaintiff as not an expert but a pretender. Plaintiffs testimony
before Congress at the same time that Zenn was testifying clearly showed that
Plaintiff and the Chairman of the Human Rights Subcommittee had recently been in
Nigeria with victims. Indeed a victim of Boko Haram brought by Plaintiff testified
alongside Plaintiff and Zenn. Zenn’s remarks were therefore knowingly false and
disparagingly so https://www.govinfo.gov/content/pke/CHRG-
113hhrg85552/html/CHRG-113hhrg85552.htm Indeed at the link above, Zenn had

this to say of Plaintiff and the significance of his victim witness,
17.

18.

“Thank you very much, Chairman, for the opportunity to speak here. It is also
an honor to be speaking next to these distinguished panelists, especially it is
important that Mr. Adamu is here to provide a personal face to issues that can
seem so far away to people here in America.” Defendants published the
defamatory comments, which contradicted Zenn’s complimentary remarks before
Congress, knowing same to be false, which is malicious and defamatory per se.

Plaintiff Ogebe’s congressional record of helpfulness
Hinshaw however sought to project Zenn, an American, as a better Nigeria expert to
denigrate Plaintiff, who is not only a natural-born citizen of Nigeria but has spent a
quarter century in field human rights work. This evidences Hinshaw and Wall Street
Journal's malice and prejudice. Yet, the Chairman of the Global Human Rights
subcommittee said of Plaintiff that day, “Mr. Ogebe, thank you very much for your
testimony, your extraordinary leadership because I think you have been a consistent
voice and certainly have been helpful to this subcommittee for years, so I do thank you

for that and for the stories that you have recounted just a moment ago.”

Plaintiff Ogebe’s Historic Advocacy Victory Against Terror Willfully Denigrated

That day at the hearing, the Obama Administration announced the designation of
Boko Haram as a Foreign Terrorist Organization - a specific recommendation made
and consistently advocated for by Plaintiff - despite the opposition of the US and
Nigerian governments, million-dollar lobbyists, and 20 US academics. Plaintiff had
contributed to a House Bill to designate Boko Haram a Foreign Terrorist
Organization and had authored two comprehensive briefs to Secretaries of State
Clinton and Kerry. Sub Committee Chairman Chris Smith stated at the end of the
hearing, “I would like to thank our distinguished panelists for your work and for sharing

with us your expertise and insights. It has been most helpful. And I do think your
presence certainly helped the administration focus a little harder on designating Boko

Haram as a foreign terrorist organization, so thank you for that as well.”

Zenn’s remarks, which Hinshaw and WSJ maliciously published, were knowingly
false and specifically meant to denigrate even Plaintiffs recorded historic professional
win in successfully advocating on the right side of history against the world’s
deadliest terrorist group. Zenn’s published remarks are defamatory per se. Defendants
exhibited actual malice as they requested and received information from Congress but

still published defamation.

Accusation of lying & data falsification for self-ingratiation with VIPs

19. Hinshaw and WSJ said Plaintiff highlights only the deaths of
Christians in terrorism and ignores majority Muslim deaths to make friends with
important people. They portray him as lying or fudging figures of victims. However
Plaintiff stated in his testimony before Congress:

“Because many churches have been closed down and because the
Nigerian Government is protecting a lot of these areas, here is
what Boko Haram did in September while I was in Nigeria the
week that you arrived, a few days before you arrived. They
blocked a highway and they began to kill people from car to
car. They killed about 170 people that day. Here is what Boko
Haram did. They asked them their names and they used their ID
cards to ensure that their names tallied with the names they
gave. So that if you gave a Muslim name and they checked your
ID card and it wasn't a Muslim name, they would identify you as
a Christian and kill you. They killed 152 Christians that day.
They used chain saws to behead people. Now it was not only
Christians they killed. There were about 19 Muslims who had
government-issued ID cards. So if you worked for a local
government or a state government or authority or security
operatives you would also be killed if you were a Muslim. The
few Muslims who did not have ID cards, they were abducted by
Boko Haram and taken away. We rescued a woman who escaped from
a Boko Haram camp and I was curious why are they abducting
these people and she told us that the Muslim abductees are
taken to the camps and then they are trained and forcefully
conscripted to become terrorists.

I say this to say that it is clear therefore that there are
20.

21.

many Muslims who are not supportive or sympathetic to Boko
Haram, but they are being intimidated by the terrorist antics
of this group. We all know the truism that all it takes for

evil to triumph is for good men to do nothing. And we have
today come to a point where the U.S. has finally decided to do
something.”

Defendants’ actual malice in willfully suppressing empirical evidence of Christian
genocide to foster false narrative of fudging
Plaintiff had presented empirical documented evidence in his testimony before

Congress of over 8000 Christians killed in the Church of the Brethren (EYN) Nigeria
provided to him by the church. WSJ and Hinshaw obtained this evidence from
congress but ignored it for the sake of their witch-hunt of Plaintiff. Defendants
knowingly and willfully suppressed evidence submitted in the public record of the
murder of 8000 Christian martyrs from one church, the greatest in contemporary
Christendom, in their bid to maliciously propagate the notion that Plaintiff, as a
human rights lawyer, was lying about Christian persecution in Nigeria. That, again,
is defamation per se by the defendants.
Accusation of financial impropriety on false premise

Defendants Hinshaw and WSJ falsely reported that they had a video where Plaintiff
“flicked a slideshow” presentation of the schoolgirls at a fundraiser to hundreds of
evangelical women in May and raised $7039 for the girls. There’s no such video.
Quite on the contrary, Plaintiff never showed “a slideshow,” and this was not a
“fundraiser”. The fact is that Plaintiff was invited to a Women’s Conference, where
he spoke for barely a minute and was given a donation to help bring more girls to the
U.S. Although Plaintiff was already overwhelmed with the responsibility for five
girls whom he had brought to the U.S. following the unexpected and extortive
financial demands placed on him by Doug Wead, President of Canyonville Christian
Academy, he however honored the designated donation. He did sponsor one last

schoolgirl to the U.S. three months later consistent with the spirit of the donation in
22.

23.

addition to continuing to support the schoolgirls by paying for their summer holiday
flights as demanded by Doug Wead.

Doug Wead’s wife and daughter attended the Women’s Conference and recorded the
video referenced. His daughter introduced herself to Plaintiff and took a photograph
with him. Plaintiff then e-mailed the photo to Doug Wead asking him to extend
Mother’s Day wishes to his wife. Doug Wead acknowledged the greetings with
thanks but then contacted the US embassy in Nigeria and alleged that Plaintiff had
threatened his family. On information and belief, he also took the video and began
circulating it to all and sundry, claiming that Plaintiff was raising money, even
though Wead himself had asked Plaintiff to raise money after Wead defaulted on his
purported scholarship for the girls. Defendants recklessly published the defamatory
comments on the basis of this video being disseminated by Doug Wead since 2015
without context or verification.

Actual malice in the fabrication of false content of the video

The defendants not only maliciously and falsely claim this was a specific fundraising
event (which it wasn’t), they also falsely claimed that Plaintiff Ogebe showed a
slideshow of the schoolgirls (which he didn’t do) just to further propagate a
disparaging portrait of the Plaintiff that the money was for the girls in the fictional
slideshow (which didn’t exist.) Defendants’ malice was even more extreme in that
they claimed to have a video which clearly does not show what they allege. It is
evidence of egregious malice beyond recklessness that the defendants fabricated and
then reported something that did not happen in a video they claim to have that is
easily provable. It is further evidence of aggravated malice that Defendants never

asked Plaintiff about this event prior to publishing this defamation.
24,

25.

Imputation of criminal conduct by falsification of incident with police

Contrary to Hinshaw and Wall Street Journal's allegation that Plaintiff had the
police called on him for bringing media to one of the girls’ school uninvited,
Plaintiff was actually invited to the President’s office for a prescheduled meeting
with the girls’ hall teacher to discuss their progress and needs. Upon arrival in the
parking lot alone, he was summarily ambushed by over half a dozen police cars
already lying in wait for him. There were no media with Plaintiff at the time and
Plaintiff asserted his rights and established his access authority in the school records
before the police left a couple of hours later.

In fact, unknown to Plaintiff, schoolgirl Kauna Bitrus had prescheduled a follow-up
interview with the BBC two weeks earlier before she left Nigeria. Ms. Bitrus
voluntarily then conducted the said follow-up interview with the full consent and
cooperation of the school after the police left. This was her sole interview in the US
and was done at her behest to showcase her new US school not tell her story. Any
assertion to the contrary claimed by the defendants and Ms Bitrus, including that she
was forced to tell her story, is false.

The police left without incident because there was nothing to validate the false report
instigated by Ann Buwalda of JUBILEE CAMPAIGN, Fairfax Virginia and
documented as that a black man was coming to the school to raise a fuss and should
be resisted with any necessary force — a report that could potentially have resulted in
Plaintiff's murder-by-cop or Swatting. Hinshaw and Wail Street Journal's reporting

of this is wholly false, defamatory and maliciously so.
27,

28.

Devastating effects — stigmatization and ostracization

Not surprisingly these claims had a devastating effect on Plaintiff Ogebe'’s
reputation. Plaintiff Ogebe has dedicated his life advocating for freedom from
dictatorship, for which he was abducted imprisoned and tortured by the military junta
in Nigeria decades ago. Plaintiff Ogebe has assisted countless victims of persecution,
terror and rights violation. Plaintiff Emmanuel Ogebe then saw himself smeared in
the international press as an oppressor of the girls and not their rescuer. He received a
wave of messages and social media posts from people across the world attacking him
as, among other things, an exploiter of the poor, and Nigerian government officials
disdained him on national TV, citing the WSJ article. Plaintiff was shunned in social,
religious, professional and business circles globally.

Plaintiff Emmanuel Ogebe brings this action to vindicate his rights under civil
law to restore his reputation as a highly-regarded human rights advocate,
humanitarian and benefactor to victims of terror, and to establish Hinshaw and
Wall Street Journal’s liability for the irreparable harm that they caused to his
reputation by the false and defamatory statements published in the defamatory
article. Plaintiff seeks an award of compensatory damages for the reputational
harm caused by Hinshaw and Wall Street Journal's defamatory statements. In
addition, given the willful and malicious nature of Defendants misconduct in
knowingly publishing and fabricating defamatory falsehoods about him, Plaintiff

also seeks an award of punitive damages.
COUNT ONE-DEFAMATION FOR STATEMENTS IN THE APRIL, 2018 ONLINE
EDITION OF THE WALL STREET JOURNAL ARTICLE “The American Ordeal of
The Boko Haram Girls”

l. Plaintiff repeats and re-alleges each of the foregoing paragraphs as if
set forth fully herein.

2. Hinshaw and The Wall Street Journal published “The American
Ordeal” on April 13, 2019. The article was published to a worldwide audience on The
Wall Street Journal's website. A true and correct copy of the online edition of the
article is attached hereto as Exhibit A.

3. These statements concerning Mr. Ogebe are false or cast Mr. Ogebe in

a misleading light:

a. “The young women say he told them they could be shipped back
there-and harmed-if they didn’t do what he said.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview.

b. “Mr. Ogebe generated a lot of money through these activities and
never spent a dime to care for their well-being,” “The girls...accused him of using

them as money minting machines.”

This statement published by WS] is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson didn’t publish Plaintiff's
responses from their solitary phone interview. Further, this is a direct quote from a
dossier produced by Nigerian intelligence agents with the express motivation of

shutting down Plaintiff Ogebe’s advocacy.
c. “Over and over again, they say they have been asked by Mr. Ogebe
and others to recount an escape most wished to put behind them.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Further, as already stated, Ms Bitrus only gave 1
interview which she herself had prescheduled with BBC before leaving Nigeria,
which did not involve the recounting of her story.

d. “His calmly narrated accounts of Boko Haram murders of Christians-
he rarely mentioned the sect’s more numerous killings of Muslims-won him
friendships with powerful contacts.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Further, they did not report Plaintiffs remarks that
although he had met all previous US presidents, the sabotage of his work with the
Chibok girls actually deprived him the opportunity of meeting the first African
American President Barack Obama. Further, Plaintiff does not make friendships with
“powerful people” but with lowly people.

e. “Mr. Ogebe was in Nigeria and in a hurry, said two people who met
him at the entrance to the school, and was making demands of the school’s
administrators. He was accompanied by parents and pieces of paper demanding the
school give him four Chibok survivors for weekend meetings in Abuja, the capital.
The school reluctantly agreed. The girls were never returned, the people said.”

This statement published by WSJ is false and defamatory. It is also malicious and

reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff about
these details in their solitary phone interview. Plaintiff was never at any school in
Nigeria, with any parents, with any papers demanding girls for anything. Further,
Plaintiff's response to the sole question whether he took the girls from a school was
that he was not involved in the local enrollment process. To claim his presence at a
school in Nigeria that he had never been, while being resident in the US, too is a

complete fabrication and figment of the Defendants’ imagination.

f. “Afterwards, Mr. Ogebe appeared overjoyed, Ms. Bitrus recalls. “He
was like, ‘Girls! I’m so proud of you! You can speak English! I’m really proud of
you.’ “Later that night he asked her to retell her story to his wife.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff about
this in their solitary phone interview

g. “On Sundays, Mr. Ogebe would often bring one set of Chibok
students or another to a church, where donations poured in for their education, the
young Nigerians say.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Plaintiff told Defendants Drew Hinshaw and Joe Parkinson in their solitary
phone interview that the girls only went to Nigerian churches just one weekend for
Easter on Good Friday and Easter Sunday as was the religious tradition in Nigeria
where Good Friday and Easter Monday are National Holidays. Going to church one
Easter weekend in two years does not meet the definition of “often” and evidences

WSJ’s exaggeration, embellishment and falsehood.
h. “Mr. Ogebe insisted he be the custodian of that money-a request the
JUBILEE CAMPAIGN felt breached financial reporting rules for nonprofit
organizations,”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Further, it is a direct quote from a dirty dossier drafted
by Nigerian military intelligence operatives seeking to discredit Plaintiff's human
rights work. Plaintiff was the largest single non-member donor to JUBILEE
CAMPAIGN counting his financial and professional gifts to the organization which
over just 2 years exceeded a quarter of a million dollars. Jubilee squandered funds
Plaintiff raised for the girls and refused to pay for the girls flights from school thus
Plaintiff fired them.

i. “Mr. Ogebe, who didn’t work for Jubilee, was also raising funds for
himself, Jubilee complained, according to the Nigerian government report.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Further, in addition to raising JUBILEE CAMPAIGN’s
profile from an obscure one-horse organization to a frontline global engager, Plaintiff
sponsored Ann Buwalda Executive Director of JUBILEE CAMPAIGN on two all-
expense paid trips to Nigeria as well as another JUBILEE CAMPAIGN intern on a
separate occasion. Furthermore, friends and family members of Plaintiff Ogebe
donated money to JUBILEE CAMPAIGN. In aggravated malice, WSJ fabricates this
claim which was not even in the Nigeria embassy’s dirty dossier as bad, bogus and

fraudulent as it was.
j. “May fundraiser, a raucous crowd of hundreds of evangelical
Christians applauded him after he flipped through a slideshow of the Chibok students,
and gave his charity $7,039 “for empowering those girl!” an announcer exclaimed,
according to a video shot of the event.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview

k. “When the young women complained, Mr. Ogebe told them they were
shaming their families, they say. He told them he brought them to America and could
send them back, and that Boko Haram, who had seen them on television, could come
after them, the young women, their handlers and the Nigerian government said.”
This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Further it is unclear who their “handlers” are and how
this unattributed hearsay merits a response.

l. “Instead of comforting them Emmanuel took them around the mid
Atlantic giving talks and using them as prop,” an internal report by the school said.”
This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Plaintiff never went on a tour of the mid Atlantic with
the girls. This is a fabrication and a figment of the imagination of the WSJ.

m, “When the two schools questioned Mr. Ogebe, he accused them of
endangering the students’ lives-Boko Haram could attack them in Oregon, he told the
school there.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. The Oregon school was advised against its excessive
invitation of media to campus as it’s over exposure of the girls’ location made them
vulnerable but Doug Wead wouldn’t heed. The year after they transferred to a better
school, a student did arrive in Oregon from Nigeria saying she came there because she
learnt the Chibok girls were there — proving precisely how Wead made their location a
bull’s eye potentially for bad actors.

n. “In May 2015, Mr. Ogebe demanded the Oregon school fly the
students to Baltimore, for a brief choir tour. They didn’t come back. The school
reported them missing.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview. Doug Wead had asked Plaintiff to raise funds and pay
for the girls’ summer break flights and hosting arrangements. He then flip-flopped and
said his business associate would donate all the money he needed if the girls spent the
summer in his home. Plaintiff objected because this was a quid pro quo arrangement
bordering on trafficking or pimping. The girls were scheduled to go on a church tour
with visiting members of their tribe from Nigeria to reconnect with their culture.
Plaintiff told the WSJ that the girls were duly transferred with official notifications via
the Department of Homeland Security’s 1-20 SEVIS system. In addition, Plaintiff
ensured the girls’ new school contacted Canyonville Christian Academy Oregon with
the requisite transfer documents, but Doug Wead and the CCA staff intentionally
delayed, stalled and tried to sabotage the process just as they did when Plaintiff tried
to get the girls’ health shots completed in Virginia. Reporting the girls missing was

Doug Wead’s classic fraudulent and deceptive swatting response.
oO. “He consistently brought documentation for only five of the students:
“In conversations and email exchanges, Mr. Ogebe has been evasive, always making
excuses,” said the report.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson did not report Plaintiff's
response in their solitary phone interview.

p. “We know that they are lies,” one of the students said, adding that Mr.
Ogebe and his associates encouraged them to embellish their accounts. “It’s to make
the story interesting so that people will like it so much.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff these
details in their solitary phone interview. Plaintiff never asked the girls to embellish
their stories. This is a figment of WSJ’s imagination.

q. “Mr. Ogebe was present, and emotional, according to people who
witnessed the scene: “You are wicked, wicked girls,” he screamed at them. “Do you
want to see me go to jail?”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview and further refused to accept Plaintiff's recorded
evidence of the incident. Plaintiff did not scream at the girls. He did however say the
girls were wicked for trying to get him and their American host family into prison by
calling the Sex-Trafficking Squad on them. The host family of the girls was a pastor
and, ironically, chair of an anti-sex trafficking organization so Plaintiff was saddened
that the girls action had exposed her kind American benefactors to such an

embarrassment.
r. “A fter speaking to Mr. Ogebe, school administrators came to believe
the students were being tricked by the Nigerian embassy and its co-conspirators, who
would send them back to Nigeria and possibly harm them.”

This statement published by WSJ is false and defamatory. It is also malicious and
reckless as Defendants Drew Hinshaw and Joe Parkinson never asked Plaintiff this in
their solitary phone interview.

The families of the girls informed him that the Governor of Borno State told them that
their daughters were not in school in America but were just “slaves to White People”
in America. He advised them that, when the girls returned to Nigeria to renew their
visas, they should keep them from returning to America. Based on this intel, Plaintiff
advised the girls that their summer vacation trip home to renew their visas would be
delayed till it was safe for them.

S. “Mr. Ogebe has already contacted him by telephone. Mr. Ogebe has in
turn confirmed and denied any outreach.”

This statement published by WSJ is false and defamatory. Plaintiff Ogebe told
Defendants Drew Hinshaw and Joe Parkinson in their solitary phone interview that he
had no plans of sponsoring anyone to school in the US. This false statement by
defendants is bogus on its face as it was even impracticable to do so.

4. The substantial danger of injury to Mr. Ogebe's reputation from such
statements is readily apparent. Such statements would tend to so harm the reputation
of another as to lower him in the estimation of the community or to deter third persons

from associating or dealing with him.
5. By such publication, The Wall Street Journal and Hinshaw did cause
harm to Mr. Ogebe's reputation.

6. Hinshaw and The Wall Street Journal's publication of these false
statements was negligent and malicious at best but it is all too apparent that it was
reckless and intentional falsehood as he was never confronted with the key elements.
More so WSJ essentially published a sole-source claim by one out of 12 girls but
masqueraded as though it were all of the girls. Plaintiff asserts that Ms Bitrus never
gave an interview of her story to any media in the US during her 2 years in the
program at his behest. Plaintiff asserts further that Ms. Bitrus was never in any
Nigerian church with the Plaintiff and never time traveled with him in the Mid
Atlantic.

7. At minimum, Hinshaw and The Wall Street Journal should have had
serious doubts as to the truth of these statements by the Nigerian government who had
an axe to grind, and a high degree of awareness that they were probably false, and
therefore were required to investigate their veracity before publishing them and afford
Plaintiff a copy for his response. Hinshaw and The Wall Street Journal's failure to do
so amounts to actual malice or at best grievous recklessness.

8. Hinshaw and The Wall Street Journal purposefully avoided the truth,
and premeditatedly avoided public facts such as that the girls who were not lured
away from the Plaintiff by Doug Wead’s and the embassy’s ruse remained in school
and successfully graduated with diplomas and were all in college at the time of
publication. Defendants betrayed fundamental reporting practices intentionally in
order to promote lies.

9. Hinshaw and The Wall Street Journal's actions were malicious,

willful, and wanton, and evidence a conscious disregard for Mr. Ogebe's rights.
29,

30.

Defendants’ publication have hurt Plaintiff Ogebe and his human rights work and his
ability to help countless victims who rely on his support. The ripple effect in terms of
lives lost is colossal. Accordingly, punitive damages are appropriate.

10. Hinshaw and The Wall Street Journal's statements concerning Plaintiff
Ogebe are defamatory per se because they attribute to Plaintiff unfitness to perform
the duties of his profession, impute criminal conduct and foreseeably would hurt Mr.
Ogebe in his profession. Plaintiff is therefore entitled to presumed damages.

11. The Wall Street Journal, specifically Joe Parkinson, Drew Hinshaw
and Gbenga Akingbule collaborated to write the article, and were acting within the
scope of their employment when they published the false and defamatory statements
in the article. The Wall Street Journal participated in, authorized, and ratified their
conduct.

12. WHEREFORE as a direct and proximate result of these false
statements by Hinshaw and The Wall Street Journal, Mr. Ogebe has suffered
damages, including, inter alia, injury to his reputation, embarrassment, humiliation,
and emotional distress, in an amount to be determined at trial and Plaintiff Ogebe

seeks judgment against the defendants.

FACTS

Emmanuel Ogebe Dedicates His Life To
Advocating For Human Rights, Democracy
and Assisting Victims
The Plaintiff graduated with the best result of his high school class and went to

college at age 15, becoming the youngest law graduate in Nigeria as a teenager.

In 2003, he was the first lawyer to be admitted to the Washington DC Bar as a
33.

34.

35.

36.

37.

Special Legal Consultant on Nigeria. He is currently the Managing Partner of USN
Law Group, an international legal consultancy firm.

31. The Plaintiff is also an expert on Nigeria and Nigerian Law in the
USA and has over the years consulted for various clientele, including government,
non-governmental and private organizations on diverse issues relating to Nigeria.
The Plaintiff was consulted by the Clinton White House as well as the second Bush
Administration on their respective visits to Nigeria in 2000 and 2003.

The Plaintiff was the leader of a delegation from the USA to participate in an African
Heads of State Summit on HIV/AIDS hosted by Nigerian President Obasanjo and
has at various times met with Nigerian heads of state visiting the US.

The Plaintiff also singlehandedly initiated and executed various projects involving
humanitarian airlifts to Africa, including but not limited to, the airlifts of about $3
million of medication to Nigeria during President George W. Bush's visit to Africa.
The Plaintiff helped in conducting grassroots economic development, commissioning
400 houses built for victims of flooding in northern Nigeria while undertaking
engagements for strategic partnerships with half a dozen state governors to co-fund
development projects and networking with international donor and NGO community.
The Plaintiff has undertaken humanitarian assistance missions to Nigeria annually
for about two decades including providing emergency food aid, medication,
computers and clothing from the US to victims in northern Nigeria since 2000 to
date. Mr. Ogebe has conducted over 70 of such missions including other African
countries.

The Plaintiff is the recipient in 2010 of the US President’s Bronze Award in

recognition of his pro bono work helping build capacity for NGOs in northern
39.

40.

41.

43.

44,

Nigeria.

The Plaintiff has represented a man on death-row in Indonesia for over a dozen years
pro bono.

The Plaintiff is also a prodemocracy and human rights activist who has fought
injustice, corruption, dictatorship and advocated change and the enthronement of the
rule of law in Nigeria. These activities led him on collision course with various
governments in Nigeria particularly, that of dreaded dictator General Sani Abacha,
who detained him without trial in 1996. Plaintiff Ogebe was tortured and interrogated
about his ties to America.

The Plaintiff is a Christian and supporter of several Christian organizations.

The Plaintiff has been invited to brief the US Congress on the plight of the people of
Nigeria and to plead for the assistance of the United States for the release of the
remaining abducted schoolgirls, military and humanitarian assistance to end the
killings amongst others.

The Plaintiff has advocated at the United Nations, the European Union, the
International Criminal Court and numerous other fora advocating consistently on the
Nigerian situation. He drew the attention of the ICC to the bombing of the U.N.
building in Nigeria by terrorists in one of the worst attacks on the world body.

Mr. Ogebe began working toward the eradication of terrorism in Nigeria in 2010,
advocating for the release of the “Chibok Girls” and recognition of Boko Haram as a
terrorist organization by other nations.

Mr. Ogebe’s first human rights advocacy campaign in the US before the New York City
Council led to the naming of a corner of E44th street as Kudirat Abiola Corner in honor

of a slain prodemocracy activist over two decades ago. She was assassinated by the
45.

46.

47,

48.

49.

Nigerian regime and the Nigerian consulate which is located at the corner was opposed to

this initiative.

From 2014 to the present, Mr. Ogebe and his family have conscientiously, sacrificially
and diligently worked for the safety and sound education of these young women, only to
be recklessly smeared by the Defendants in an effort to sell their wares and damage his
reputation. Mr. Ogebe sold his home to be able to continue supporting some of the gifted
and talented young girls who are now in university.

On April 13, 2018, The Wall Street Journal published “The American Ordeal of the

Boko Haram Schoolgirls" The article, attached as Exhibit A, was published online on

The Wall Street Journal's website and in print. https://www.wsj.com/articles/the-

american-ordeal-of-the-boko-haram-schoolgirls- 1523661238

As a result of the article, Mr. Ogebe's reputation was irreparably damaged worldwide.

Mr. Ogebe has also suffered significant embarrassment, humiliation, mental suffering, and

emotional distress as a result of the defamatory article by Hinshaw and The Wall Street

Journal.
Hinshaw practices arm-chair journalism by publishing pitched or planted stories on

Nigeria

Defendant Hinshaw has a penchant for publishing short-turn around stories that are chiefly
document downloads from inscrutable single sources. Prior to his publication of the
defamatory article, Hinshaw had similarly published a trove of documents purported to be
terror communications from Boko Haram. The conduit was ostensibly Jacob Zenn (also
gratuitously quoted in the defamatory article). Zenn himself has been accused by fellow
academics of strange coziness with Nigerian security services very likely but not

acknowledged as the source of the terrorist communications.
50.

31.

32.

53.

54.

Prior to that, Hinshaw had published a sizzling report about the ransom negotiations that
led to the release of the Chibok girls. The story shed light on the murky behind the scenes
processes. The information was so detailed that it could only have come from one source —

Nigerian intelligence services themselves.

Unlike the foregoing stories, Hinshaw in this defamatory piece attributed some parts to the
Nigerian government although they did not admit that it was a military intelligence dossier
from 2015 that had long since been discredited. Given the dubious antecedents of the
aforementioned stories, it is increasingly clearer that WSJ and Hinshaw had not
unwittingly been spreading propaganda for and on behalf of a foreign government security

agency.

WSJ created a false urgency for itself in trying to scoop an exclusive and published drivel
which other more responsible and sensible media had passed on when pitched to by Doug

Wead.

Doug Wead pitches defamatory content to numerous media for three years until WSJ

publishes same

Doug Wead is the Blackmail Baron who sold Wall Street Journal the bill of goods for this
defamatory article even if they willing bought it for free. After Plaintiff had successfully
relocated six victims of terror in a US school over the course of a year, Wead was
introduced to him by a JUBILEE CAMPAIGN intern as someone they found through
Facebook willing to offer additional scholarships for 5 more girls. Unfortunately no prior

background check had been done on his antecedents.

Doug Wead promptly paid for a press release announcing to the world that his school
Canyonville Christian Academy had given scholarships to 10 girls despite the fact that

after Plaintiff introduced Wead to the U.S. embassy in Nigeria to confirm his promise, he
55.

56.

57.

had been advised against publicizing the girls’ location. Wead also did not have out-of-
school housing so Plaintiff was going to have to take care of their off-campus
arrangements. Due to the limited language skills of the girls, Plaintiff requested for and
received an additional scholarship for an endangered Muslim Background Believer who

would be a peer advisor and translator for the other girls.

Months after the 5 schoolgirls arrived in the U.S., Wead complained that he had no money
and began making financial demands on Plaintiff contrary to his sworn affidavit of
scholarships for the girls. Despite collecting a refund for his earlier contributions for the
girls’ flights to US, then obtaining a reimbursement for his and his wife’s first class tickets
from Virginia where he lives to Oregon where the school is located, Wead on top of that
collected an undesignated cash advance which depleted the off-campus care fund for the
girls that Plaintiff had established with JUBILEE CAMPAIGN in an unethical and

dishonorable bait and switch.

Thereafter Wead warned Plaintiff that he would have to raise funds for the girls’ summer
break as their spring break was the last Wead would pay for their economy airfares out of
the advance he’d collected from Plaintiff's off-campus care fund. During spring break,
Wead then called Plaintiff and informed him that the girls should not return to school but
remain in his home and be “home schooled” when Plaintiff declined to have three different
TV networks directed by Wead and JUBILEE CAMPAIGN to interview the girls in his
home in Virginia. Finally, when Wead refused to let the girls take their flights home for
the summer break because Wead’s business associate offered him $300,000 on the
condition that the girls spent the summer in his Atlanta mansion, Plaintiff had to report

Wead to the FBI.

When the girls’ in Wead’s school came bottom last of all 11 girls compared to their

classmates in the Virginia school in standardized testing for summer classes which
58.

Plaintiff organized, he consulted with a Parent and former teacher of the girls and they
decided to make a program decision to consolidate all the girls in the better school. After
campus tours with the visiting parent from Chibok, ultimately an even much better school

was found and the girls formally transferred.

Aggrieved at his lost $300,000 paycheck just from the girls spending the summer in a
prospective donor’s Atlanta mansion, Doug Wead began constantly haranguing the
Department of Homeland Security, the FBI, and the media to go to the girls’ new school
alleging that they had been trafficked. Wead cancelled their health insurance, refused to
send their belongings and continued to fundraise online, using a Republican donor
database that he acquired, for an entire year while the girls were not in his school and were
being catered for by Plaintiff. Wead’s pathological campaign of calumny exacerbated to
the US embassy in Nigeria, Senator Rand Paul’s office, Plaintiff's church, more media
outlets who declined and ultimately to the Nigerian embassy in Washington where he
found willing accomplices in military intelligence operatives who had been tailing Plaintiff
for years over his human rights advocacy on Nigeria. Wead who had engaged in petty
blackmail before — accusing Plaintiff of withholding the girls’ passports which was proven
false and was never alleged by the girls and then when they transferred sending them the
DHS Sex Trafficking Squad’s number to call — upped his game. He accused Plaintiff of
trafficking, fundraising, abuse, exploitation, fraudulently bringing in his “relative” to
America etc in a dossier which he gave Nigerian military intelligence. This document
formed the basis for the Nigerian military intelligence dirty dossier of 2015 which the WSJ

published from in 2018.
59.

60.

Nigerian embassy in Washington finds opportunity and tool in Wead dossier for subversive
rogue operation against Emmanuel Ogebe to sabotage his human rights advocacy

With Doug Wead taking over the fundrasing website meant for the 11 girls exclusively to
his school and refusing to stop fundraising even after the visiting parent of one of the girls
said to stop, Plaintiff approached the embassy for consular assistance. The change in home
government afforded a rapprochement between him and the incumbent ambassador who
had a grudging admiration for plaintiff and invited him and the girls for lunch. There
embassy intelligence agents bushwhacked the girls and turned it into a hostile and
aggressive interrogation led by a Nigerian Air Force Group Captain. They made one of the
girls narrate her story and then complained that her English was “too good,” casting doubts
that she could speak Hausa (a Nigerian language.) The intelligence agents claimed the
girls were fake. The ambassador broke up the interrogation for dinner and photo ops with
his guests. Shortly after, the sympathetic ambassador died and the military intelligence had
another shot when Doug Wead showed up with the dirty dossier that WSJ ended

publishing.

Nigerian embassy’s bogus charges that girls were not really escaped schoolgirls exposed false
after secret high-level interrogation

After the hostile embassy reception, Plaintiff voluntarily arranged to meet with a high-
powered team of Nigerian military intelligence accompanied by one of the schoolgirls
offsite. They were interrogated and provided the full names and schools of all the girls and
the authenticity of the girls was established. A cooperative agreement was reached and
another offsite launch meeting was held with several of the girls where their passports
were proffered to the intelligence agents who reviewed them and declined offers to take

photos of their passports.
61.

62.

63.

64.

After that meeting, embassy officials became evasive and began surreptitious visits to the
girls’ schools in breach of the cooperative agreement brokered with the high-level
intelligence team. Having failed to frame Plaintiff on bogus charges that the girls were not
really Chibok schoolgirls, the embassy officials latched onto the Wead dirty dossier for

their next offensive.

Nigerian embassy again Targets Emmanuel Ogebe with another failed frame up

Following the failed initial frame up, embassy intelligence operatives adopted and adapted
the Wead dossier and reframed charges of “fundraising” against Plaintiff and requested the
arrest of his family and associates. Unaware of this, Plaintiff voluntarily submitted himself
to the high-level intelligence panel pursuant to the cooperative agreement and at that
interrogation for the first time heard about the charges which he fully addressed and

cleared up with supporting evidence.

When the girls’ families informed plaintiff that the girls said they were given a letter by
the embassy to sign, and Plaintiff saw that an embassy operative was raising funds online
via gofundme with a Nigerian yoga specialist named Somiari Demm ,who falsely claimed
to have been taking care of the girls for several years, Plaintiff retained counsel and

requested a meeting and investigation by the Ministry of Foreign Affairs.

Nigerian government launches global smear campaign Targeting Emmanuel Ogebe and
additional bogus claims.

After being busted, the desperate regime unleashed negative reports aimed at the Plaintiff
on national network news of the state-owned TV in May 2016. The ministry of Women
Affairs began to spread negative news to the media in Nigeria about Plaintiff and Plaintiff
began to respond providing evidence. Officials said Plaintiff beat up the schoolgirls and

made them walk to school from his home and back citing the embassy’s dirty dossier but
65.

refused to provide it when requested by local journalists. Most did not publish the claims

doubting their credibility.

In desperation, the regime turned to international journalists. Wead was able to get aNew
Zealand journalist from a publication he usually used for his political agenda to publish a
negative story about the Plaintiff. The journalist who had previously backed off the story
when pitched by Doug Wead, picked it up when the Nigerian government threw their
weight behind Wead. Although Plaintiff provided her with rebuttal evidence, she refused
to use Plaintiffs evidence if he wouldn’t allow her publish the names of his at-risk local
humanitarian workers in Nigeria. That was the first successful hit for Doug Wead and the
Nigerian embassy in their joint global campaign of calumny. Some of the girls were
picked up from their schools and taken to Wead’s home where they were interrogated for
several weeks by Nigerian intelligence agents and urged to give negative statements
against Plaintiff but some declined to. Two years later, defendants published the dossier

with bigger and better lies.

66. Hinshaw and Wail Street Journal's allegations against Emmanuel
Ogebe are not only clearly false, but they are defamatory per se. By claiming that he
threatened the girls that they will be shipped back home where they will be harmed if
they didn’t do what he said. Wall Street Journal and Hinshaw attributed to Plaintiff
Emmanuel Ogebe - a human rights lawyer and victim-advocate - a willingness to
place in harm’s way the very girls whose safety concern prompted him to rescue and

bring them to the US in the first place when no one else did.

In fact, journalists and others who exploited the girls’ stories for copy while leaving
them in danger, accentuated the risky conditions with the publication of the girls’

pictures, names and locations in Nigeria. In the U.S.,Plaintiff on numerous occasions
67.

69.

turned down media requests for interviews with the girls and even requests from VIPs.

The girls had refused to return to school in Nigeria till Plaintiff came up with the option
to relocate to a safe place. Plaintiff obtained for them 2-year student visas under which by
law they were required to return to Nigeria to renew. Defendants’ statement that the girls
would be “shipped back” by Plaintiff, was another falsehood as the girls were not in the
US on a permanent or refugee basis. Overstaying their visas would actually be a violation
of US law. Defendants’ publication prejudiced Emmanuel Ogebe in his profession as an
international human rights lawyer and benefactor to survivors and was defamatory per se.

68. The Wall Street Journal and Hinshaw's highly defamatory and false
statements
were not the result of an innocent mistake; they were the result of reckless journalists

more concerned with writing an article that fulfilled their contrived narrative about the

victimization of these girls handed to him by a dubious, vindictive and opportunistic
operative named Doug Wead and a publisher who was more concerned about scoring
a cheap scoop on the 4" anniversary of the Chibok schoolgirl abductions, than they

were about discovering the truth or actual facts. While truly intrepid journalists were

pounding the pavement looking into the whereabouts of the still missing 100 plus

schoolgirls, investigating intelligence failures etc., Hinshaw and WSJ settled for
bottom-feeder, arm-chair journalism based on a hand-me-down from media-hog and
blackmail-baron Doug Wead.
Hinshaw and Wall Street Journal acted with actual malice when they published the
article. Hinshaw and Wall Street Journal knew that Doug Wead was not a reliable
source for truthful information especially given his notoriety for secretly tape
recording personal conversations with George Bush to enrich himself by selling a
book of those recordings and his crass penchant for shameless self-promotion. Given

Doug Wead’s financial interest in the girls raising funds for years even when there
70.

were no girls in his school, Hinshaw and Wall Street Journal intentionally violated
basic journalistic norms and consciously failed to investigate sources and
information that would have revealed the falsity of the charges they leveled other
than those spoon-fed to them by Doug Wead. Hinshaw and Wall Street Journal were
intent on adopting Doug Wead’s narrative that depicted Plaintiff villainously and
Wead as the White Messiah to the rescue. They did this by starting from a conclusion
that Plaintiff was callous toward terror victims he brought to America and working
backwards to shore up that hypothesis via crafty falsehoods.

Defendants imputed to Plaintiff criminal conduct by publishing completely out of context
the incidents at the schools were Plaintiff was ambushed on false grounds. Worse,
Defendants inquired from law enforcement why Plaintiff wasn’t apprehended implying

that he deserved apprehension. This is defamation per se.

71. Hinshaw and Wall Street Journal's malice is further evidenced by the
many half-truths, untruths, and flat out lies Hinshaw and Wall Street Journal told in the
publication. Plaintiff did not maltreat the girls. Rather, Plaintiff was called upon to rescue
some of the girls when they were maltreated at the home of an American host family within
weeks of their arrival in the US. Canyonville Christian Academy, Oregon did not have holiday
accommodations for the girls and its president Doug Wead relied on Plaintiff Emmanuel
Ogebe to provide hosts for the girls. Against the express concerns of Plaintiff Emmanuel
Ogebe. communicated in writing and in person to Ann Buwalda of JUBILEE CAMPAIGN,
not to place three of the girls with a dysfunctional American host in Arizona, Ann Buwalda
overruled Plaintiff and put the girls there, where they became subject to lack of adequate food,
berating, insults and threats. While Plaintiff was at a Christmas play with his family and some

of the other girls in Virginia, he received a series of frantic calls from Ann Buwalda and
73.

ultimately found out she needed his help extricating the three girls from the Arizona home of
the rich American woman who was abusing them. Plaintiff had to spend his holiday
intervening to keep the woman from dumping the girls on the street, or calling the cops on
them or having JUBILEE CAMPAIGN ignominiously ship them back to Nigeria after the
American woman falsely accused one of the girls of dressing sexy to entice her husband.
Ultimately, Plaintiff facilitated the rescue of the girls from their ordeal in the home of the
American woman and evacuated them to the home of a Nigerian family who looked after them
and fed them well till they returned to school, thus averting an international incident.

72. JUBILEE CAMPAIGN and Ann Buwalda’s effort to cover up this
scandalous incident by paying off Doug Wead with thousands of dollars meant for the girls’
out-of-school care, her attempt to whitewash the scandalous abuse of the girls in an American
home in their first month in America and her poor judgment in taking sides with the abusive
American lady simply on account of her wealth, race and connections to a prominent
Republican Congressman over the girls, resulted in terminating JUBILEE CAMPAIGN and
their affiliate host families. Plaintiff subsequently ran background checks on future hosts who
were properly screened professionals and well recommended, thereafter and there were no
further problems with the host families he selected. WSJ and Hinshaw’s claims otherwise are
false as Plaintiff acted to urgently mitigate an unfortunate situation where the girls were ill-
treated on invitation of Ann Buwalda and JUBILEE CAMPAIGN who themselves created the
mess - not a mere “disagreement.”

Out of a litany of lies, it is hard to identify Defendants’ most outrageous and disgraceful
but this is arguably a top contender. Hinshaw and WSJ falsely claimed that Plaintitf had
asked the father of newly abducted Christian schoolgirl Leah Sharibu to bring her to
school in the US. Plaintiff had no such conversation with Mr. Sharibu and has never met
him. However when Hinshaw and Wall Street Journal did ask Plaintiff about this, one of

the few items ever asked of him, he said he had no such plans because he was weary of
looking after victims. Subsequently Plaintiff requested Hinshaw and Wall Street Journal
to kindly not publish anything concerning Leah who had just been abducted weeks before
and was still in captivity as it would endanger her life if Boko Haram heard anything
related to her moving to America. As an expert, Plaintiff knew and had testified in
congress that Boko Haram executed seven foreign hostages just for hearing media reports
that the British were coming to rescue them. Yet Hinshaw and Wall Street Journal
published that Plaintiff was planning to take Leah abroad even though she was in
captivity which was in reckless disregard for the truth, for Plaintiff's plea, for journalistic
ethics, for humanity and indeed for Leah’s life. The above illustrates Hinshaw and Wall
Street Journal’s grave malice that they would even anticipatorily scandalize a futuristic
good deed that Plaintiff had not even contemplated and which was not even logically
feasible (Leah remains in captivity over 1 year later and it is unclear if she is alive.)

74. Ironically, it was Hinshaw and Wall Street Journal that engaged in a
clear pattern of suppression of the truth and active deceit to cover the lies of the
schoolgirls whom they knew were of dubious veracity. Plaintiff informed
Hinshaw and Wall Street Journal that one of the girls Doug Wead had taken on a
visit to the White House to meet President Trump and Ivanka Trump had lied
about her story before the United Nation’s Security Council in 2017. The
account of one of the Wead girls of her escape from Boko Haram was
completely different from what she had said in 2015. Worse still it was an
appropriation of the story of another girl whom Wead and the embassy failed to
lure away from Plaintiff in 2016. Hinshaw and Wall Street Journal claimed that
Plaintiff instructed the girls to embellish their stories. However the fact is that in
her 2017 testimony before the UN, Doug Wead’s girl lied that it was US
Congresswoman Wilson who brought her to the US. Clearly such a lie could not

have emanated from Plaintiff when it was he himself who brought the girls to the
US. This fabrication was obviously concocted by those seeking to delegitimize
the kindness of Plaintiff in bringing the girls to the US in the first place. Despite
knowing that even the girl’s stories of escape were neither credible nor
consistent, Hinshaw and Wall Street Journal still published their stories against
Plaintiff maliciously.

75. Hinshaw and Wall Street Journal's exercise in sophistry,
mendacity, deception and falsehood goes beyond the pale. Not only is their
malice evidenced by not asking Plaintiff about most of what they published,
even when Plaintiff drew their attention to these obvious falsehoods after the fact
and submitted a rejoinder, they refused to retract their publication or publish
Plaintiff's response. Plaintiff showed evidence to media in Nigeria that
schoolgirl Kauna Bitrus had apologized in writing several years before for her
bad behavior and had expressed gratitude and appreciation on behalf of her
mother for the opportunity to attend school in America. Plaintiff pointed out that
the only intervening circumstances between her apology letter in 2015 and her
allegations in 2018 was that she had been receiving thousands of dollars in
payments orchestrated by the Nigerian Government which is hostile to the
Plaintiff for exposing their human rights abuses. When asked about this evidence
in June, WSJ still insisted to inquiring journalists that Ms. Bitrus was truthful

and never apologized.

76. Despite knowing that the repressive and human rights-violating
Nigerian government had it in for the Plaintiff, was doing all in its power to

discredit him and that they girls were on a government payroll, thus raising
77,

78.

79.

serious doubts as to their independence, Hinshaw and Wall Street Journal

published the defamatory article recklessly.

PARTICULARS OF GRIEVOUS NEGLIGENCE, RECKLESSNESS AND
DECEPTION BY DEFENDANTS IN WRITING THE STORY

Defendant Hinshaw contacted Plaintiff fraudulently claiming that he wanted to speak to
him regarding Plaintiff's defamation lawsuit against the Nigerian government. Plaintiff
invited Defendants to attend the trial but they did not. Defendant Hinshaw did not respond
to Plaintiff's inquiries about the interview time till hours before publication. Instead of
addressing the ongoing defamation lawsuit, Defendants brought upon themselves this time

another defamation lawsuit due to their recklessness.

Defendants did not interview the Plaintiff about the original defamation suit as they
fraudulently claimed or even attend the court hearing as he invited them too as they would
have seen that the government of Nigeria lacked credibility. The defamation lawsuit in
Nigeria reveals that the government of Nigeria held a press conference against the Plaintiff
and falsely claimed that he did not put the girls in school which is false even going by the
embassy’s hatchet dirty dossier. Thus Defendants brought upon themselves this
defamation action by negligently failing to do what they themselves said they would do
and recklessly relying on and publishing the report of a party whom they knew was

already subject to a defamation law suit.

Other media had published extensively on the government of Nigeria’s mistreatment of the
escaped schoolgirls in Nigeria including separation from their families, forced
islamization, muzzling from speaking, lack of freedom and even a suicide attempt by one
of the released schoolgirls as well as the millions of dollars missing from funds raised by

the government after the girls’ abduction. These far more grave allegations against the
80.

81.

82.

83.

84.

Nigerian government itself were not inquired into by Defendants who were hell-bent on
ravaging Plaintiff's repute. Indeed Defendants pointedly ignored the mysterious
islamization of one of the Christian schoolgirls in Bronx, New York months after their
take over by the embassy and the Murtala Mohammed Foundation from a pastor’s home in

Virginia.

Defendants published the girls’ accusations as true when they had credible grounds to
believe that the girls were liars. WSJ claimed that the girls had been asked to embellish
their stories. WSJ reported this as a fact ergo the girls put defendants on notice that they
were admitted liars. Defendants recklessly published the defamatory article against

Plaintiff regardless or with actual malice knowing same to be untrue.

Defendants did not query why their sole quoted source amongst the girls was also the only

one who had dropped out of school after failing to pass her GED for several years.

Defendants did not query why five of the schoolgirls were again removed from Doug
Wead’s school in Oregon by the Nigerian government just weeks after they arrived there
or why the Nigerian government announced that they were trying to collect back the two

schoolgirls that remained with Wead.

Defendants published a photo of one of the gifted and talented college girls, who refused
to be taken away by the government, as she testified in the Congress. She was never part
of the conspiracy of defamation against the Plaintiff even though her visa was threatened
by the embassy. She was never interviewed by the Defendants but her photo was
prominently displayed in the story to perpetuate the false impression that she was also

accusing the Plaintiff.

Defendants systematically and needlessly contacted Plaintiff's high profile contacts

directly with these salacious accusations to scandalize and alienate him from them. These
85.

86.

87.

88.

included World Leaders, political figures, celebrities and numerous others. These
individuals had nothing to do with the girls, and in particular Ms. Bitrus, and the girls had
made no accusations against them. Again the gifted and talented students made no such

allegations.

Defendants’ online article was bombarded with countless negative, vile and repulsive
comments against Plaintiff. Defendants failed to moderate these comments thereby

assenting, accentuating and approbating same.

Plaintiff Ogebe cautioned Defendants to be very careful what they published and to verify
truth from fiction in view of the orchestrated campaign of calumny. Despite this advice,

Defendants recklessly and wantonly published grievous falsehoods.

REACTIONS

Since the publication, some of the girls have visited and contacted Plaintiff to console him
and repudiate these reports. These include the girls who never fell for the government and
Wead’s ruse in the first place as well as those who did and who have maintained contact
and been on friendly terms ever since they were taken by the Nigerian embassy.
Defendants’ publication has dampened the reconciliation with the girls who showed

contrition for being used by Wead and the embassy.

WHEREFOR Plaintiff Ogebe has been grievously defamed in his profession, in his
person, in his humanitarian work and in his global standing in the eyes of the public

through the malicious publication of falsehoods by the defendants to the world.
Defendants are liable to Plaintiff for the above and judgment should be entered against

them accordingly.

 

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that the Court enter an award in

Plaintiff's favor, and against Defendants, as follows:

(1)

(2)

(3)

(4)

(5)

(6)

awarding Plaintiff Emmanuel Ogebe compensatory damages of not less thé
$10,000,000.00;

awarding Plaintiff Ogebe punitive damages of not less than
$1,000,000.00;

awarding Plaintiff Ogebe all expenses and costs, including
attorneys’ fees; and

awarding an apology to be published in various global media of
Plaintiff's choosing

awarding an injunction restraining defendants from further
defamatory publications against the Plaintiff

awarding such other and further relief as the Court deems
appropriate.

A JURY TRIAL IS DEMANDED.
Dated: April 10, 2019 Respectfully Submitted,

Emmanuel Ogebe
1025 Connecticut ave NW

#1000
Washington DC 20036

Dnt 4—

Plaintiff Proceeding Pro Se
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRIGINIA
DIVISION

rok ase ; : ns

ao f)\. ld Ath yu of we ud
bwe arnt NNT Nee
MEN tee tera red NG

AusAmiuncds Vv ake

 

 

Pldintif{(s),
. “ Civil Action Number: Jt | “CV Yak
—
Dow jones £ (6
Defendant(s).

LOCAL RULE 83.10V) CERTIFICATION

I declare under penalty of perjury that: .
Cow ( \-
No attorney has prepared, or assisted in the preparation of p ALWYN

; (Title of Document)

Name of Pro Se Party (Print or Gype)

[A

Signature bf Pro Se Party

Executed on: 4 cr 0 7 | (Date)

OR

The following attorney(s) prepared or assisted me in preparation of

 

(Title of Document)

 

: (Name of Attomey)

 

(Address of Attorney)

 

(Telephone Number of Attorney)
Prepared, or assisted in the preparation of, this document

 

(Name of Pro Se Party (Print or Type)

 

Signature of Pro Se Party

Executed on: __ ___ (Date)
